Citation Nr: 1444982	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-27 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 20 percent for degenerative disc disease of the cervical spine.

While the RO has not adjudicated the issue of entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran alleged in a June 2011 statement that he had to retire from his position as a letter carrier due to the pain and spasms in his neck.  He further reported that he felt as though his cervical spine disability would prevent him from working in the future.  Therefore, in light of the Court's holding in Rice, the issue of entitlement to a  TDIU has been raised by the record and, as such, the Board has jurisdiction over it.  

The Board observes that, in his September 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, November 2012, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2013).   

The Board notes that, subsequent to the RO's most recent adjudication of the Veteran's claim in the September 2012 statement of the case, additional evidence consisting of VA treatment records dated through June 2014 were associated with the record.  As the Veteran's claim is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received records in the readjudication of his claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As relevant to his increased rating claim, the Veteran was last afforded a VA examination in February 2011 in order to determine the current nature and severity of his service-connected degenerative disc disease of the cervical spine.  However, in subsequent correspondence, the Veteran described a worsening of symptoms associated with such disability.  In this regard, he submitted VA treatment records dated in August 2011 indicating that recent MRI results showed worsening degenerative changes of the cervical spine.  Additionally, the Veteran was scheduled for physical therapy and referred to a pain clinic for epidural injections, suggesting an increase in pain symptoms.  As worsening symptomatology has been alleged since the last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected cervical spine degenerative disc disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the record reflects that the Veteran receives VA and private treatment for his cervical spine disability.  In this regard, he has submitted private treatment records from Hunt Club Medical Care, dated through January 2011, documenting treatment for his cervical spine disorder.  However, it is not clear whether he has received additional private treatment for such disability.  Therefore, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who had treated him for his claimed disability.  Furthermore, it is not clear from the record whether all of the Veteran's relevant VA treatment records have been obtained.  Specifically, he has reported receiving treatment for his cervical spine disability through the Orlando, Florida, VA facility.  In this regard, VA treatment records from the Orlando, Tampa, and Bay Pines VA facilities dated through April 2011 were considered in connection with the Veteran's claim.  Additionally, VA records dated through June 2014 were obtained in connection with unrelated claims, but do not address the Veteran's cervical spine disability.  Therefore, in order to ensure that all relevant VA treatment records are of record, the AOJ should obtain any records referable to the Veteran's cervical spine disability from the Orlando, Tampa, and Bay Pines VA facilities dated from April 2011 to the present.  

Finally, as indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice, supra.  Here, the Veteran alleged in a June 2011 statement that he had to retire from his position as a letter carrier due to the pain and spasms in his neck.  He further reported that he felt as though his cervical spine disability would prevent him from working in the future.  Additionally, the February 2011 VA examiner noted that the Veteran's cervical spine disability had an effect on his occupational activities.  The Board observes that the Veteran is currently service-connected for degenerative disc disease of the cervical spine, evaluated as 20 percent disabling, and residuals of a fracture of the right second toe, evaluated as noncompensably disabling, resulting in a combined 20 percent rating.  Accordingly, while the Veteran does not meet the threshold criteria for entitlement to a TDIU, based on his allegations of unemployability, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.

Therefore, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, requesting him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), obtaining outstanding treatment records, and obtaining an opinion regarding the functional impairment the Veteran's service-connected disabilities, either jointly or separately, have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU. He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his degenerative disc disease of the cervical spine and residuals of a fracture of the right second toe, to include the Hunt Club Medical Care.  Thereafter, obtain all identified records, to include VA treatment records from the Orlando, Tampa, and Bay Pines VA facilities dated from April 2011 to the present.

For private treatment records, after obtaining any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current nature and severity of his cervical degenerative disc disease, as well as the functional impact such disability, as well as his residuals of a fracture of the right second toe, have on his daily life and employability.  The record and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the record and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's degenerative disc disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire cervical spine, favorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected degenerative disc disorder is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment as a result of his degenerative disc disorder.  

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner should also identify the functional impairment and limitations associated with the Veteran's cervical spine disability and residuals of a fracture of the right second toe in regard to employment, taking into consideration his level of education, special training, and previous work experience as a letter carrier, but not his age or any impairment caused by nonservice-connected disabilities.  If possible, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.
    
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received after the issuance of the September 2012 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

